Citation Nr: 0713062	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  03-16 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for status post 
perforated eardrums with scarring.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1942 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied entitlement to the 
benefits currently sought on appeal.

In April 2007, the Board granted the appellant's motion to 
advance the case on the Board's docket under the provisions 
of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2006).


FINDINGS OF FACT

1.  A current diagnosis of bilateral hearing loss is not 
demonstrated by the record.

2.  A current diagnosis of tinnitus is not demonstrated by 
the record.

3.  Scarring due to perforated eardrums is related to the 
veteran's service. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred or aggravated in 
the veteran's active duty service.  38 U.S.C.A. §§ 1101, 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2006).

2.  Tinnitus was not incurred or aggravated in the veteran's 
active duty service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2006).

3.  Scarring due to perforated eardrums was incurred in the 
veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 
1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in September 2002, the agency of 
original jurisdiction (AOJ) satisfied its duty to notify the 
veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claims for service connection; information and evidence 
that VA would seek to provide; and information and evidence 
that the veteran was expected to provide.  Referable to the 
hearing loss and tinnitus claims, because service connection 
is denied, any question as to the appropriate disability 
rating or effective date is moot, and there can be no failure 
to notify prejudice to the veteran.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Regarding the granted 
perforated eardrums claim, the AOJ will have the opportunity 
to provide the required notice before its decision on those 
matters.

In February 2005, the veteran was instructed to submit any 
evidence in his possession that pertained to his claims.  In 
March 2005, he notified VA that he had no further information 
or evidence to submit.  He reiterated this sentiment in 
correspondence received in December 2006.  Although the 
February 2005 notice was delivered after the initial denial 
of the claims, the AOJ subsequently readjudicated the claims 
based on all the evidence in December 2006, without taint 
from prior adjudications.  The veteran has not been precluded 
from participating effectively in the processing of his 
claims and the essential fairness of the decision has not 
been affected.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2006).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has not been 
medically evaluated in conjunction with his claims.  Although 
an exam was scheduled for him in March 2006, the veteran 
refused to attend.  The veteran is reminded that the "duty 
to assist is not a one-way street.  If a veteran wishes help, 
he cannot passively wait for it in those circumstances where 
he may or should have information that is essential in 
obtaining the putative evidence." Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  In the absence of the veteran's 
cooperation in obtaining pertinent medical evidence, VA has 
no further obligation.

Service Connection

The veteran seeks service connection for hearing loss, 
tinnitus, and perforated eardrums, all of which he contends 
initially manifested in service.  In order to establish 
service connection, three elements must be established.  
There must be medical evidence of a current disability; 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See 38 C.F.R. 
§ 3.303 (2006); see also Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Perforated Eardrums with Scarring

The medical evidence demonstrates that the veteran has a 
current diagnosis of status post perforated eardrums with 
scarring.  See private progress note dated in September 2002.  
Although it is unclear exactly how this medically affects the 
veteran's ears, the evidence does establish the current 
diagnosis.  

Regarding the second element of establishing service 
connection, evidence of an in-service incurrence, the veteran 
asserts that his eardrums were perforated during his tour 
aboard the USS St. Louis, where there was constant shelling 
and incoming attacks for long periods of time.  He has 
submitted historical evidence from various sources regarding 
the ship's participation in many battles, to include 
campaigns in the Philippine Islands and Okinawa, attesting to 
the types of guns that were fired and the frequency of 
attack.  Service personnel records confirm that he was 
stationed on board this ship during significant combat 
operations.

Because the veteran engaged in combat with the enemy during 
his service, his lay testimony of injuries sustained in 
service will be sufficient to establish an in-service 
incurrence so long as it is consistent with the 
circumstances, conditions, or hardships of that service.  38 
U.S.C.A. § 1154(b) (West 2002).  The veteran's contentions 
regarding extreme acoustic trauma are consistent with wartime 
service on board the naval vessel USS St. Louis during World 
War II.  

Current medical evidence, specifically a September 2002 
private doctor's statement, indicates that the veteran now 
has scarring of his eardrums.  The opinion further relates 
that scarring to the veteran's previous punctured eardrums 
during service.  This is the sole medical opinion of record 
regarding the etiology of the veteran's current status post 
punctured eardrums.  The remaining clinical medical evidence 
does not contradict this finding.  Therefore, absent evidence 
to the contrary, the Board is not in a position to further 
question this opinion.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991). 

The evidence is in favor of granting service connection for 
status post punctured eardrums with scarring.

Hearing Loss & Tinnitus

The veteran contends that he has current hearing loss and 
tinnitus as a result of noise exposure in service on board 
the USS St. Louis.  When the Board reviewed the record in 
February 2006, it was found that the information and evidence 
of record did not contain sufficient competent medical 
evidence to decide the claim, as diagnoses of hearing loss 
and tinnitus were not specifically established by the record.  
An April 2003 outpatient clinical note indicated there was 
"some hearing loss" but did not include audiological 
evaluation.  Similarly, the note indicated that there was a 
"history of tinnitus."  In May 2004, a progress note 
reported slowly decreasing hearing acuity, but again was not 
accompanied by audiological evaluation.  Based on this 
evidence, the Board requested that the veteran undergo 
audiological evaluation to determine what hearing disability, 
if any, was present.  The veteran refused to report to this 
exam, which was scheduled in March 2006.  No subsequent 
medical evidence has entered the record.

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  
Because no audiological evaluations are of record, indicating 
the veteran's hearing thresholds, no qualifying diagnosis has 
been established.  Referable to tinnitus, only a history of 
the disorder was noted.  This does not qualify as a current 
diagnosis. 

The Court has specifically disallowed service connection 
where there is no present disability:  "[c]ongress 
specifically limits entitlement for service connected disease 
or injury to cases where such incidents have resulted in a 
disability. . . .  In the absence of proof of a present 
disability there can be no valid claim [for service 
connection]."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In the absence of medical evidence of a diagnosis of 
hearing loss or tinnitus, service connection cannot be 
granted for these conditions.  As the preponderance of the 
evidence is against the veteran's claims, the benefit of the 
doubt provision does not apply.

ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for perforated eardrums is 
granted.

____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


